     ~AO 245B (CASD) (Rev_ 4/14)
                Sheet 1
                                    Judgment in a Criminal Case                                                                        FILED
                                                                                                                                       -· "• \1 ii   L,.U 1.J



                                               UNITED STATES DISTRICT COURT                                                  CLERK, U.S. DISTRICT COURT
                                                                                                                          SOUTHERN DISTRICT OF CALIFORNIA
                                                   SOUTHERN DISTRICT OF CALIFORNIA                                        BY          <'ll-        DEPUTY

                     UNITED STATES OF AMERICA                                      AMENDED JUDGMENT IN A CRIMINAL CASE
                                        v.                                         (For Offenses Committed On or After November I, 1987)

                          JEFFREY GREENBERG(!)                                     Case Number: 16CR1077-WQH
                                                                                    MAYRA GARCIA, CIA
                                                                                   Defendant's Attorney
     REGISTRATION NO. 56853298
     181   Modification of Imposed Term of Imprisonment under Rule 35
     THE DEFENDANT:
     181                                        __o_RM
         pleaded guilty to count(s)_l_O_F_T_H_E_INF __A_T_IO_N
                                                             _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

     D     was found guilty on count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
           after a plea ofnot guilty.
           Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
                                                                                                                                            Count
     Title & Section                         Nature of Offense                                                                             Number(s)
18 USC 1349                           WIRE FRAUD CONSPIRACY                                                                                I




       The defendant is sentenced as provided in pages 2 through _ _ _ _ _ ofthisjudgment. The sentence is imposed pursuant
to the Sentencing Reform Act of 1984.
 D   The defendant has been found not guilty on count(s)
                                     ----------------------------
0 Count(s)_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ is D are D dismissed on the motion of the United States.
l8J Assessment: $100.00

181 Fine waived                                    D Forfeiture pursuant to order filed ---------
                                                                                           10/12/2017 , included herein.
      IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days of any change of name, residence,
or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay restitution, the
defendant shall notify the court and United States Attorney of any material change in the defendant's economic circumstances.
                                                                              OCTOBER 17, 2017




                                                                                                                                               16CRI077-WQH
AO 245B (CASD) (Rev. 4114)    Judgment in a Criminal Case
              Sheet 2 - Imprisonment

                                                                                                    Judgment - Page   2     of
 DEFENDANT: JEFFREY GREENBERG (1)
 CASE NUMBER: 16CR1077-WQH
                                                              IMPRISONMENT
         The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of
          51 months




     0   Sentence imposed pursuant to Title 8 USC Section 1326(b).
     (81 The court makes the following recommendations to the Bureau of Prisons:
          That the defendant participate in the Residential Drug Abuse Program (RDAP) and be designated to a facility in the Western
          Region/as close to Arizona as possible



     181 The defendant is remanded to the custody of the United States Marshal.
     0   The defendant shall surrender to the United States Marshal for this district:
           D at                                     Oa.m.        op.m.      on
                as notified by the United States Marshal.

     0   The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
          0     before   ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~




          0     as notified by the United States Marshal.
          0     as notified by the Probation or Pretrial Services Office.



                                                                    RETURN
I have executed this judgment as follows:

         Defendant delivered on                                                        to

at                                                      with a certified copy of this judgment.


                                                                                                  UNITED STATES MARSHAL




                                                                                                                          16CR1077-WQH
AO 245B (CASD) (Rev. 4/14) Judgment in a Criminal Case
           Sheet 3 - Supervised Release
                                                                                                               Judgment-Page ----1_ of -~"-·_ __
DEFENDANT: JEFFREY GREENBERG(!)
CASE NUMBER: 16CR1077-WQH
                                                          SUPERVISED RELEASE
Upon release from imprisonment, the defendant shall be on supervised release for a term of:
3 years


         The defendant shall report to the probation office in the district to which the defendant is released within 72 hours of release from
the custody of the Bureau of Prisons.
The defendant shall not commit another federal, state or local crime.
For offenses committed on or after September 13, 1994:
The defendant shall not illegally possess a controlled substance. The defendant shall refrain from any unlawful use of a controlled
substance. The defendant shall submit to one drug test within 15 days of release from imprisonment and at least two periodic drug tests
thereafter as determined by the court. Testing requirements will not exceed submission of more than 4 drug tests per month during
the term of supervision, unless otherwise ordered by court.

D      The above drug testing condition is suspended, based on the court's determination that the defendant poses a low risk of
       future substance abuse. (Check, if applicable.)

       The defendant shall not possess a firearm, ammunition, destructive device, or any other dangerous weapon.
       The defendant shall cooperate in the collection of a DNA sample from the defendant, pursuant to section 3 of the DNA Analysis
       Backlog Elimination Act of 2000, pursuant to 18 USC sections 3563(a)(7) and 3583(d).
       The detendant shall comply with tlie requirements of the Sex Offender Registration and Notification Act (42 U.S.C. § 16901, et seq.) as directed
       by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in which he or she resides, works, is a student, or
       was convicted of a qualifying offense. (Check if applicable.)
D      The defendant shall participate in an approved program for domestic violence. (Check, if applicable.)

          If this judgment imposes a fine or restitution obligation, it is a condition of supervised release that the defendant pay any such fine
or restitution that remains unpaid at the commencement of the term of supervised release in accordance with the Schedule of Payments set
forth in this judgment.
         The defendant must comply with the standard conditions that have been adopted by this court. The defendant shall also comply with
any special conditions imposed.


                                       STANDARD CONDITIONS OF SUPERVISION
  1)    the defendant shall not leave the judicial district without the permission of the court or probation officer;
 2)     the defendant shall report to the probation officer in a manner and frequency directed by the court or probation officer;
 3)     the defendant shall answer truthfully all inquiries by the probation officer and follow the instructions of the probation officer;
 4)     the defendant shall support his or her dependents and meet other family responsibilities;
 5)     the defendant shall work regularly at a lawful occupation, unless excused by the probation officer for schooling, training, or other
        acceptable reasons;
 6)     the defendant shall notify the probation officer at least ten days prior to any change in residence or employment;
 7)     the defendant shall refrain from excessive use of alcohol and shall not purchase, possess, use, distribute, or administer any
        controlled substance or any paraphernalia related to any controlled substances, except as prescribed by a physician;
 8)     the defendant shall not frequent places where controlled substances are illegally sold, used, distributed, or administered;
 9)     the defendant shall not associate with any persons engaged in criminal activity and shall not associate with any person convicted of
        a felony, unless granted permission to do so by the probation officer;
10)     the defendant shall permit a probation officer to visit him or her at any time at home or elsewhere and shall permit confiscation of any
        contraband observed in plain view of the probation officer;
11)     the defendant shall notify the probation officer within seventy-two hours of being arrested or questioned by a law enforcement officer;
12)     the defendant shall not enter into any agreement to act as an informer or a special agent of a law enforcement agency without the
        permission of the court; and
13)     as directed by the probation officer, the defendant shall notify third parties of risks that may be occasioned by the defendant's criminal
        record or personal history or characteristics and shall permit the probation officer to make such notifications and to confirm the
        defendant's compliance with such notification requirement.

                                                                                                                                     16CR1077-WQH
          AO 245B (CASD) (Rev. 4/14) Judgment in a Criminal Case
                     Sheet 4 - Special Conditions
                                                                                                             Judgment-Page _ _4_ of
          DEFENDANT: JEFFREY GREENBERG(!)
          CASE NUMBER: 16CR1077-WQH




                                               SPECIAL CONDITIONS OF SUPERVISION
!VI Submit person, property, residence, office or vehicle to a search, conducted by a United States Probation Officer at a reasonable time and in
~     a reasonable manner, based upon reasonable suspicion of contraband or evidence of a violation of a condition of release; failure to submit to
      a search may be grounds for revocation; the defendant shall warn any other residents that the premises may be subject to searches pursuant to
      this condition.

D If deported, excluded, or allowed to voluotarily return to couotry of origin, not reenter the United States illegally and report to the probation
      officer within 24 hours of any reentry to the United States; supervision waived upon deportation, exclusion or voluntary departure.
D Not transport, harbor, or assist undocumented aliens.
D Not associate with undocumented aliens or alien smugglers.
D Not reenter the United States illegally.
D Not enter or reside in the Republic of Mexico without written permission of the Court or probation officer.
jg]   Report all vehicles owned or operated, or in which you have an interest, to the probation officer.
D Not possess any narcotic drug or controlled substance without a lawful medical prescription.
D Not associate with known users of, smugglers of, or dealers in narcotics, controlled substances, or dangerous drugs in any form.
D     Participate in a program of mental health treatment as directed by the probation officer, The Court authorizes the release of the presentence
      report and available psychological evaluations to the mental health provider, as approved by the probation officer. Allow for reciprocal
      release of information between the probation officer and the treatment provider. May be required to contribute to the costs of services
      rendered in an amount to be determined by the probation officer, based on the defendant's ability to pay.


D Take no medication containing a controlled substance without valid medical prescription, and provide proof of prescription to the probation
      officer, if directed.
jgf Provide complete disclosure of personal and business financial records to the probation officer as requested.
D Be prohibited from opening checking accounts or incurring new credit charges or opening additional lines of credit without approval of the
      probation officer.
D Seek and maintain full time employment and/or schooling or a combination of both.
~ Resolve all outstanding warrants within             60    days.
D Complete                 hours of community service in a program approved by the probation officer within
D Reside in a Residential Reentry Center (RRC) as directed by the probation officer for a period of
D Participate in a program of drug or alcohol abuse treatment, including urinalysis or sweat patch testing and couoseling, as directed by the
      probation officer. Allow for reciprocal release of information between the probation officer and the treatment provider. May be required to
      contribute to the costs of services rendered in an amount to be determined by the probation officer, based on the defendant's ability to pay.

jg]    Notify the Collections Unit, United States Attorney's Office, before transferring any interest in property owned, directly or indirectly,
      including any interest held or owned under any other name, or entity, including a trust, partnership or corporation.

      X Notify the Collections Unit, United States Attorney's Office, of any interest in property obtained, directly or indirectly, including any
      interest obtained uoder any other name, or entity, including a trust, partnership or corporation until the fme or restitution is paid in full.




                                                                                                                                      16CRI077-WQH
AO 245S      Judgment in Criminal Case
             Sheet 5 - Criminal Monelaly l'ena.lties
                                                                                                      Judgment- Page _ _5__ of        6
DEFENDANT: JEFFREY GREENBERG (1)                                                               D
CASE NUMBER: 16CR1077-WQH
                                                          RESTITUTION

The defendant shall pay restitution in the amount of _ _ _$4_3_,8_3_2_,9_0_1___ unto the United States of America.




          This sum shall be paid __ immediately.
                                  " as follows:


           The Defendant shall pay restitution forthwith in the amount of $43,832,901 unto the United States of Ameria

           Defendant shall pay restitution in full or at the rate of $350.00 per month, subject to increase or decrease on changed
           circumstances at the direction of the Probation Office. The Clerk is directed to disburse funds collected from Defendant to
           the following victims (SEE ATTACHMENT)

           Defendant shall be jointly and severally liable to pay restitution with co-defendant/co-conspirators for the same loses. The
           presently known co-defendants/co-conspirators:
           Courtland Gettel 16CR1099-WQH

           Defendant is subject to financial review as mandated by US Probation and the United States Attorney's Office. These
           payment schedule do no foreclose from the United States from exercising all legal action, remedies, and process available
           to it to collect the restitution judgment




     The Court has determined that the defendant                     have the ability to pay interest. It is ordered that:
             The interest requirement is waived.

            The interest is modified as follows:




                                                                                                   16CR1077-WQH
     1
            Victim                    Name and Address             Amount
     2   R2RCapital        c/o Anita Jain
 3                         Meylan Davitt Jain Arevain & Kim LLP
                           444 S. Flower St, Ste, 1850
 4                         Los Angeles, CA 90071                  $3,011,437
 5       Javlin One,       c/o Stephen Pedersen
          LLC              1414 Harney Street, Ste. 440
 6                         Dlllaha, Nebtllllka 68102             $17;014.741
 7       FrankRagen        c/o Sandra Brower
                          Higgs Fletcher & Mac
 8                         401 West A St., Ste. 2600
 9                         San Diego, CA 92101                      $300.000
         LJ6309, LLC       c/o Paul S. Metsch
10                         402 W. Broadway, Ste. 2700
11                         San Diee:o, CA 92101                       $.8,142
         CPIF California c/o Robert Barnes
12                         191 OFairview Ave E, 1•t Fl.
13                        Seattle. WA 98102                       $1.690.791
         Christiana Trust c/o Jenny Mertis
14                        Parker Ibrahim & Berg LLC
15                        695 Town Center Dr., 10th Fl.
                          Costa Mes11. CA 92626                   $6,638.879
16       Stewart Title ·  c/o Catheryn OJlkland
17                        330 Madison Avenue, South, Ste. 201
                          Bainbridaelsland, WA 98110              $8,296,472
18
         Stewart Title of c/o .Loretta Grlmger-Bedrano
19       California       7676 Hazard Center Dr., 14th Fl.
                          San Diego, CA 92108                        $94.655
20
         First American c/o Bobby B. Ashrafi
21       Title            Boss Law Firm, APLC
                          409 Camino Del Rio South, Ste. 20 I
22
                          San DieRo, CA 92108                   . $4,625,000
23       Fidelity         c/o Joel Powell, Esq.
         National Title   601 Riverside Ave
24
                          Building Five, Fourth Floor
25                        Jacksonville, FL 32204                  $2,152,784
26
27
28
